DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2”.
Regarding claim 1, Fig. 4 of Kim teaches an array substrate comprising: a base substrate (Item 210) comprising a display region (Item I) and a non-display region (Item II) at a periphery of the display region (Item I), a plurality of pixel structures (Combination of Items 220 and 250) in the display region (Item I); an outgoing line (Item 226) extending from each of the pixel structures (Combination of Items 220 and 250) in the display region (Item I), overlapping and being connected to a connection line (Item 235) in an overlapping and connection region (Item 240) of the non-display region (Item II), wherein an area of a contact interface of the connection line (Item 235) and the outgoing line (Item 226) is larger than an area of an orthographic projection of the contact interface on the base substrate (Item 210); an insulating layer (Item 218) is further disposed in the overlapping and connection region (Item 240), the insulating layer (Item 218) has a concave-convex structure (Paragraph 0065; See Picture 1 below), and the 
While Kim teaches multiple possible patterns for the uneven pattern in the contact region including where the concave-convex structure is in straight lines shapes (See Figs. 3A-3C, specifically Fig. 3C where the shapes are straight lines), Kim does not explicitly teach where the concave-convex structure of the insulating layer has a portion in a straight line shape and a portion in a honeycomb shape in a top view, and the portion in the straight line shape intersects two parallel sides of the portion of the honeycomb shape.
Fig. 3 of Kim2 teaches an insulating layer (Item 119) in a non-display area (Item A), where a conductive layer (Item 121) overlies the insulating layer (Item 119) such that the conductive layer (Item 121) is larger than an orthographic projection of the conductive layer (Item 121), and where the insulating layer (Item 119) has a honeycomb shape in a top view (Fig. 4B where the holes formed in the insulating layer are hexagonal thus forming a honeycomb shape in the insulating layer), while also teaching that the pattern is not limited to a hexagonal (honeycomb) shape but can be various shapes which includes polygons or irregular shapes (Paragraph 0075).
Kim further teaches where a resin layer (Item 162) overlies the connection region (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the concave-convex structure of the insulating layer have a portion in a straight line shape, as taught by Kim, and a portion in a honeycomb shape, as taught by Kim2, in a top view, and the portion in the straight line shape intersects two parallel sides of the portion of the honeycomb shape because both Kim and Kim recognize that various 
Regarding claim 3, Kim further teaches wherein the overlapping and connection region (Item 240), the connection line (Item 235) has a concave-convex structure (Fig. 2; See also Paragraph 0065; See also Examiner’s Note and Picture 1 below) that matches with a concave-convex structure of the outgoing line (Item 226).

    PNG
    media_image1.png
    135
    297
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Kim Fig. 4)
Examiner’s Note: The Examiner notes that the uneven structure of the contact region in Kim has hills and valleys which are the respective concave and convex portions (See Picture 1 above) of the uneven pattern. Further, this is identical to the Applicant’s representation of the area of contact and contact interface shown in Applicant’s Fig. 4. 
Regarding claim 6, Kim further teaches wherein each of the plurality of pixel structures (Combination of Items 220 and 250) comprises a thin film transistor (Item 250), the thin film 
Regarding claim 7, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim does not explicitly teach where the connection line is formed of a same material as that of the source and the drain.
However Kim further teaches where the connection line (Item 235) is formed of a metal, alloy, metal nitride, conductive metal oxide, transparent conductive metal oxide, etc. (Paragraph 0079) and the source and drain is formed of a metal, alloy, metal nitride, conductive metal oxide, transparent conductive metal oxide, etc. (Paragraph 0076).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection line in Kim formed of a same material as that of the source and the drain because Kim teaches where the materials for either are suitable to carry out the function of each element (Kim Paragraphs 0076 and 0079) and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.  
Regarding claim 15.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and in further view of Oh (US 2006/0125390) hereinafter “Oh”.
Regarding claim 2, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the outgoing line (Item 226) is made of a metal or alloy (Paragraph 0082).
Fig. 2 of Oh teaches a display device having an outgoing line (Item 390) where the outgoing line is made of an alloy containing magnesium and silver (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outgoing line of Kim be made of an alloy containing magnesium and silver because when a desired light emission from the device is in a downward direction (relative to the orientation in Oh Fig. 2) having the outgoing line made of an alloy of magnesium and silver gives the outgoing line reflective characteristics (Oh Paragraph 0043) which directs the emitted light in the desired direction and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 8, 16, 19, 22 and 23 are rejectedKim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and in further view of Yuan-Liang Wu (US 2019/0197977) hereinafter “Yuan-Liang Wu”.
Regarding claim 8, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the array substrate further comprises: a thin film transistor (Item 250) of the pixel structure (Combination of Items 220 and 250) in the display region (Item I) and a other thin film transistor (Leftmost Item 250) in the non-display region (Item II), where the orthographic projection of the connection line (Item 235) on the base substrate (Item 210) overlaps an orthographic projection of the other thin film transistor (Leftmost Item 250) on the base substrate (Item 210), and a passivation layer (Item 216) between (Paragraph 0075 where Item 216 is disposed between a gate electrode [Item 252] and the insulating layer [Item 218]) the other thin film transistor (Leftmost Item 250) and the insulating layer (Item 218).
Kim does not explicitly teach the array substrate further comprises a driving circuit configured to drive the thin film transistor of the pixel structure in the display device.
  Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, because including a gate driving circuit integrates a gate driver on a glass 
When the gate driving circuit taught by Yuan-Liang Wu is included in the display device of Kim, as stated above, the passivation layer will be between the driving circuit and the insulating layer.   
Regarding claim 16, Figs. 7-9 of Kim teaches a method of manufacturing an array substrate, comprising: preparing a base substrate (Item 310) comprising a display region (Item III) and a non-display region (Item IV) at a periphery of the display region (Item III); forming a plurality of pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III); forming a other transistor (Leftmost combination of Items 356, 352 and 354); forming an insulating layer (Item 318) on a side of the other transistor (Leftmost combination of Items 356, 352 and 354) distal to the base substrate (Item 310) such that the insulating layer (Item 318) has a concave-convex structure (Paragraph 0065; See Picture 1 above); and forming an outgoing line (Item 326) on a side of the insulating layer (Item 318)distal to the base substrate (Item 310), such that the outgoing line (Item 326) extends from each of the pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III), and overlaps and is connected to a connection line (Item 335) in an overlapping and connection region (Item 340) of the non-display region (Item IV), wherein an area of a contact interface of the connection line (Item 335) and the outgoing line (Item 326) is larger than an area of an orthographic projection of the contact interface on the base substrate (Item 310).   
While Kim teaches multiple possible patterns for the uneven pattern in the contact region including where the concave-convex structure is in straight lines shapes (See Figs. 3A-3C, specifically Fig. 3C where the shapes are straight lines), Kim does not explicitly teach where the 
Fig. 3 of Kim2 teaches an insulating layer (Item 119) in a non-display area (Item A), where a conductive layer (Item 121) overlies the insulating layer (Item 119) such that the conductive layer (Item 121) is larger than an orthographic projection of the conductive layer (Item 121), and where the insulating layer (Item 119) has a honeycomb shape in a top view (Fig. 4B where the holes formed in the insulating layer are hexagonal thus forming a honeycomb shape in the insulating layer), while also teaching that the pattern is not limited to a hexagonal (honeycomb) shape but can be various shapes which includes polygons or irregular shapes (Paragraph 0075).
Kim further teaches where a resin layer (Item 162) overlies the connection region (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the concave-convex structure of the insulating layer have a portion in a straight line shape, as taught by Kim, and a portion in a honeycomb shape, as taught by Kim2, in a top view, and the portion in the straight line shape intersects two parallel sides of the portion of the honeycomb shape because both Kim and Kim recognize that various patterns can be used and Kim specifically recognizes that polygons and irregular shapes can be used (Kim2 Paragraph 0075) and having either of a polygons or irregular pattern induces diffusion of reflected light such that light utilization is improved which increases a curing efficiency of an overlying resin in the device when the resin is cured (Kim2 Paragraph 0069). Further, as Kim2 teaches where the patterns result in desirable diffusion of reflected light (Kim2 
Kim does not explicitly teach forming a driving circuit on the base substrate, the driving circuit being configured to drive a thin film transistor of the pixel structure in the display region nor an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).  

Regarding claim 19, Kim further teaches where the forming the outgoing line (Item 326) comprises: forming the connection line (Item 335; equivalent to Item 235 in Fig. 4) on a side of the insulating layer (Item 318) distal to the base substrate (Item 310), the connection line (Item 335) comprising a concave-convex structure (Fig. 2; See also Paragraph 0065; See also Examiner’s Note below and Picture 1 above) that matches with the concave-convex structure of the insulating layer (Item 318); and forming the outgoing line (Item 326; Equivalent to Item 226 in Fig. 4) on a side of the connection line (Item 335) distal to the base substrate (Item 310), the outgoing line (Item 326) comprising a concave-convex structure that matches with the concave-convex structure of the connection line (Item 335).  
Examiner’s Note: The Examiner notes that the uneven structure of the contact region in Kim has hills and valleys which are the respective concave and convex portions (See Picture 1 above) of the uneven pattern. Further, this is identical to the Applicant’s representation of the area of contact and contact interface shown in Applicant’s Fig. 4. 
Regarding claim 22, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the array substrate further comprises: a thin film transistor (Item 250) of the pixel structure (Combination of Items 220 and 250) in the display region (Item I) and a other thin film transistor (Leftmost Item 250) in the non-display region (Item II), where the orthographic projection of the connection line (Item 235) on the base substrate (Item 210) 
Kim does not explicitly teach the array substrate further comprises a driving circuit configured to drive the thin film transistor of the pixel structure in the display device nor an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
  Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).
Regarding claim 23, the combination of Kim, Kim2 and Yuan-Liang Wu teaches all of the elements of the claimed invention as stated above.

Kim does not explicitly teach an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
  Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and in further view of Shim et al. (US 2016/0293888) hereinafter “Shim”.
Regarding claim 9, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches an auxiliary connection line (Item 230).
Kim does not teach where the auxiliary connection line is located between the connection line and the outgoing line nor where the auxiliary connection line is disposed in the overlapping and connection region. 
Fig. 6 of Shim teaches a display device (Paragraph 0003) having a connection line (Item 620), outgoing line (Item 480), and an auxiliary line (Item 640) between the connection line (Item 620) and the outgoing line (Item 480), where the connection line (Item 620), the outgoing line (Item 480) and the auxiliary line (Item 640) overlap and connect in an overlapping and connection region in a non-display region (Paragraph 0036) of the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include an auxiliary connection line located between the connection line and the outgoing line disposed in the overlapping and connection region because the auxiliary connection line reduces or eliminates a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038).      
Regarding claim 10, the combination of Kim, Kim2 and Shim teaches all of the elements of the claimed invention as stated above.

Shim further teaches where the auxiliary line (Item 640), in a portion that overlaps with the connection line (Item 620), has a flat shape which is the same shape as the connection line (Item 620), as the auxiliary line (Item 640) is formed on the connection line (Item 620).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the overlapping and connection region, the auxiliary connection line have a concave-convex structure that matches with the concave-convex structure of the connection line because when the auxiliary line of Shim is incorporated into the structure of Kim, the auxiliary line will be formed on the connection line of Kim and thus take on the shape of the connection line (Shim Paragraph 0066). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an auxiliary line between a connection line and an outgoing line, as taught by Shim having the concave-convex structure taught Kim because the concave-convex structure taught by Kim has the benefit of a decreased peripheral region without increasing a contact resistance which results in a power voltage being stably provided to light emitting structure while allowing for scaling  (Kim Paragraph 0006 and 0029).    
Regarding claim 11, Fig. 4 of Kim further teaches where each of the pixel structures (Combination of Items 220 and 250) comprises an OLED device (Paragraph 0063), the OLED device comprises at least an anode (Item 222), a cathode (Item 226), and a light emitting layer (Item 224) between the anode (Item 222) and the cathode (Item 226), and the outgoing line (Item 
Regarding claim 12, Kim further teaches where the connection line (Item 235) is applied with a voltage signal with a lower level provided from a signal supply circuit (Paragraph 0049). 
Regarding claim 13, the combination of Kim, Kim2 and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the auxiliary connection line and the anode are disposed in a same layer and are formed of a same material.
Fig. 6 of Shim further teaches where the auxiliary line (Item 640) and the anode (Item 440) are disposed in a same layer and are formed of a same material (See Fig. 9 where the anode and auxiliary line are formed from the same layer and thus are formed from the same material; Paragraphs 0060 and 0061 where the anode and auxiliary line are formed of the same materials).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary connection line and the anode disposed in the same layer and formed of a same material because it allows for the number of masks being reduced during manufacturing and simplifies the manufacturing process (Shim Paragraph 0061).   
Regarding claim 14, the combination of Kim, Kim2 and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the auxiliary connection line has a stacked structure including indium tin oxide and silver.
Shim further teaches where the auxiliary line (Item 640) has a stacked structure including indium tin oxide and silver (Paragraph 0060 where the auxiliary line is made of ITO/Ag/ITO).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and Yuan-Liang Wu (US 2019/0197977) hereinafter “Yuan-Liang Wu” and in further view of Shim et al. (US 2016/0293888) hereinafter “Shim”.
Regarding claim 20, the combination of Kim, Kim2 and Yuan-Liang Wu teaches all of the elements of the claimed invention as stated above.
Kim further teaches forming an auxiliary connection line (Item 330).
Kim does not teach forming the auxiliary connection line between the connection line and the outgoing line nor the auxiliary connection line comprising a concave-convex structure that matches with the concave-convex structure of the connection line and the concave-convex structure of the outgoing line.
Fig. 6 of Shim teaches a display device (Paragraph 0003) having a connection line (Item 620), outgoing line (Item 480), and an auxiliary line (Item 640) between the connection line (Item 620) and the outgoing line (Item 480), where the connection line (Item 620), the outgoing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form an auxiliary connection line between the connection line and the outgoing line because the auxiliary connection line reduces or eliminates a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038).      
Shim further teaches where the auxiliary line (Item 640), in a portion that overlaps with the connection line (Item 620), has a flat shape which is the same shape as the connection line (Item 620), as the auxiliary line (Item 640) is formed on the connection line (Item 620).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the overlapping and connection region, the auxiliary connection line have a concave-convex structure that matches with the concave-convex structure of the connection line and outgoing line because when the auxiliary line of Shim is incorporated into the structure of Kim, the auxiliary line will be formed on the connection line of Kim and thus take on the shape of the connection line (Shim Paragraph 0066). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an auxiliary line between a connection line and an outgoing line, as taught by Shim having the concave-convex structure taught Kim because the concave-convex structure taught by Kim has the benefit of a decreased peripheral region without increasing a contact resistance which results in a power voltage being stably provided to light emitting structure while allowing for scaling  (Kim Paragraph 0006 and 0029).    
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2”, Yuan-Liang Wu (US 2019/0197977) hereinafter “Yuan-Liang Wu” and Shim et al. (US 2016/0293888) hereinafter “Shim” and in further view of Kang et al. (US 20190252479) hereinafter “Kang” and Oh (US 2006/0125390) hereinafter “Oh”.
Regarding claim 21, the combination of Kim, Kim2, Yuan-Liang Wu and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the auxiliary connection line has a stacked structure including indium tin oxide and silver.
Shim further teaches where the auxiliary line (Item 640) has a stacked structure including indium tin oxide and silver (Paragraph 0060 where the auxiliary line is made of ITO/Ag/ITO).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary line have a stacked structure including indium tin oxide and silver because those materials allows for the auxiliary electrode to reduce or eliminate a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Kim does not teach where the connection line has a stacked structure in which titanium, aluminum and titanium are sequentially stacked.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection line have a stacked structure in which titanium, aluminum and titanium are sequentially stacked because the configuration of these materials are known to produce a highly conductive layer (Kang Paragraph 0130) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Kim does not teach where the outgoing line is made of an alloy containing magnesium and silver.
Kim further teaches where the outgoing line (Item 226) is made of a metal or alloy (Paragraph 0082).
Fig. 2 of Oh teaches a display device having an outgoing line (Item 390) where the outgoing line is made of an alloy containing magnesium and silver (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outgoing line of Kim be made of an alloy containing magnesium and silver because when a desired light emission from the device is in a downward direction (relative to the orientation in Oh Fig. 2) having the outgoing line made of an alloy of magnesium and silver gives the outgoing line reflective characteristics (Oh Paragraph 0043) which directs the emitted light in the desired direction and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie 
Alternatively, Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Applicant’s Admitted Prior Art (Fig. 2 in the current application) hereinafter “APA” (All references to Applicant’s current application will be made with respect to the published application US 2019/0305003) and in further view of Kim (US 2014/0166996) hereinafter “Kim2”.
Regarding claim 16, Figs. 7-9 of Kim teaches a method of manufacturing an array substrate, comprising: preparing a base substrate (Item 310) comprising a display region (Item III) and a non-display region (Item IV) at a periphery of the display region (Item III); forming a plurality of pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III); forming a other transistor (Leftmost combination of Items 356, 352 and 354); forming an insulating layer (Item 318) on a side of the other transistor (Leftmost combination of Items 356, 352 and 354) distal to the base substrate (Item 310), such that the insulating layer (Item 318) has a concave-convex structure (Paragraph 0065; See Picture 1 above); and forming an outgoing line (Item 326) on a side of the insulating layer (Item 318) distal to the base substrate (Item 310), such that the outgoing line (Item 326) extends from each of the pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III), and overlaps and is connected to a connection line (Item 335) in an overlapping and connection region (Item 340) of the non-display region (Item IV), wherein an area of a contact interface of the connection line (Item 335) and the outgoing line (Item 326) is larger than an area of an orthographic projection of the contact interface on the base substrate (Item 310).   

  Fig. 2 of APA teaches that it was known in the prior art to form a driving circuit (Item 3) configured to drive a thin film transistor of pixel structures in an active area (Item 21) of a display device, where an orthographic projection of the connection line (Item 5) on the base substrate (Item 1) overlaps an orthographic projection of the driving circuit (Item 3) on the base substrate (Item 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because driving circuits are known to be included in a high-precision flexible flat displays having a narrow bezel (APA Paragraph 0003-0004).  
When the driving circuit of APA is formed in the method of Kim as stated above, the insulating layer of Kim will be on a side of the driving circuit distal to the base substrate.
While Kim teaches multiple possible patterns for the uneven pattern in the contact region including where the concave-convex structure is in straight lines shapes (See Figs. 3A-3C, specifically Fig. 3C where the shapes are straight lines), Kim does not explicitly teach where the concave-convex structure of the insulating layer has a portion in a straight line shape and a 
Fig. 3 of Kim2 teaches an insulating layer (Item 119) in a non-display area (Item A), where a conductive layer (Item 121) overlies the insulating layer (Item 119) such that the conductive layer (Item 121) is larger than an orthographic projection of the conductive layer (Item 121), and where the insulating layer (Item 119) has a honeycomb shape in a top view (Fig. 4B where the holes formed in the insulating layer are hexagonal thus forming a honeycomb shape in the insulating layer), while also teaching that the pattern is not limited to a hexagonal (honeycomb) shape but can be various shapes which includes polygons or irregular shapes (Paragraph 0075).
Kim further teaches where a resin layer (Item 162) overlies the connection region (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the concave-convex structure of the insulating layer have a portion in a straight line shape, as taught by Kim, and a portion in a honeycomb shape, as taught by Kim2, in a top view, and the portion in the straight line shape intersects two parallel sides of the portion of the honeycomb shape because both Kim and Kim recognize that various patterns can be used and Kim specifically recognizes that polygons and irregular shapes can be used (Kim2 Paragraph 0075) and having either of a polygons or irregular pattern induces diffusion of reflected light such that light utilization is improved which increases a curing efficiency of an overlying resin in the device when the resin is cured (Kim2 Paragraph 0069). Further, as Kim2 teaches where the patterns result in desirable diffusion of reflected light (Kim2 Paragraph 0069), adding an additional structure, such as a straight line shape, to a hexagonal 
Regarding claim 19, Kim further teaches where the forming the outgoing line (Item 326) comprises: forming the connection line (Item 335; equivalent to Item 235 in Fig. 4) on a side of the insulating layer (Item 318) distal to the base substrate (Item 310), the connection line (Item 335) comprising a concave-convex structure (Fig. 2; See also Paragraph 0065; See also Examiner’s Note below and Picture 1 above) that matches with the concave-convex structure of the insulating layer (Item 318); and forming the outgoing line (Item 326; Equivalent to Item 226 in Fig. 4) on a side of the connection line (Item 335) distal to the base substrate (Item 310), the outgoing line (Item 326) comprising a concave-convex structure that matches with the concave-convex structure of the connection line (Item 335).  
Examiner’s Note: The Examiner notes that the uneven structure of the contact region in Kim has hills and valleys which are the respective concave and convex portions (See Picture 1 above) of the uneven pattern. Further, this is identical to the Applicant’s representation of the area of contact and contact interface shown in Applicant’s Fig. 4. 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
While the Examiner acknowledges that the Kim reference does not teach the insulating layer having a honeycomb shape, the Examiner disagrees that Kim2 taken in combination with Kim would not remedy the deficiency of Kim. Specifically, as stated in the rejection above, Kim teaches that a strip shaped concave convex pattern is known to one having ordinary skill in the art and Kim2 teaches that a hexagonal (or honeycomb) pattern is known to one having ordinary .        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKA/

/Eric A. Ward/Primary Examiner, Art Unit 2891